Exhibit 10.4

 

 

AMENDMENT NO. 2 TO REINSURANCE AGREEMENT

 

 

This AMENDMENT NO. 2 TO REINSURANCE AGREEMENT, dated as of April 1, 2011,
(“Amendment No. 2”) is by and between AMERICAN HERITAGE LIFE INSURANCE COMPANY
(“Ceding Company”) and ALLSTATE LIFE INSURANCE COMPANY  (“Reinsurer”).

 

WHEREAS, Ceding Company and Reinsurer entered into that certain Reinsurance
Agreement effective December 31, 2004, (“Agreement”) whereby Reinsurer reinsures
100% of any and all liabilities of the Ceding Company under certain single
premium deferred annuities, except for certain excluded liabilities.

 

WHEREAS, Ceding Company and Reinsurer amended that certain Reinsurance Agreement
effective January 1, 2008, (“Amendment No. 1”) whereby Reinsurer reinsures all
individual disability insurance issued by the Ceding Company, as provided
therein.

 

WHEREAS, Ceding Company and Reinsurer now desire to amend the Agreement to also
reinsure certain group disability insurance issued by the Ceding Company, as
provided herein.

 

NOW, THEREFORE, in consideration of the above stated premises and the promises
and the mutual agreements set forth herein, the parties hereto agree as follows:

 

1.            Subject to receipt of all required regulatory approvals, this
Amendment No. 2 shall be effective as of 12:01 a.m. April 1, 2011 (“Amendment
No. 2 Effective Date”).

 

2.            Exhibit A is hereby replaced by the Exhibit A attached hereto.

 

3.            The following paragraph is hereby added to Article V

 

Within forty-five (45) days of the latter of the Amendment No. 2 Effective Date
or the date Ceding Company has received approval from all necessary regulatory
authorities for Amendment No. 2 (“Amendment No. 2 Settlement Date”), net assets
with a market value amount equal to the amount calculated as of the Amendment
No. 2 Effective Date equal to the “Amendment No. 2 Net Statutory Liabilities”
for the Policies reinsured under this Amendment No. 2., consisting of the sum of
uncollected or deferred premiums related to the Policies, agent balances related
to the Policies, amounts recoverable from reinsurers related to the Policies,
cash, and investments including the related accrued investment income minus
unearned investment income, shall be transferred by Ceding Company to Reinsurer.

 

“Amendment No. 2 Net Statutory Liabilities” is determined as “Total Liabilities”
as currently included in Annual Statement page 3, line 28 attributable to the
Policies ceded to Reinsurer under this Amendment No. 2.

 

--------------------------------------------------------------------------------


 

Ceding Company shall also pay to Reinsurer interest on such amount at the rate
of four percent (4%) per annum, simple rate, beginning on the Amendment No. 2
Effective Date and ending on the Amendment No. 2 Settlement Date.

 

Except as expressly provided herein, all other terms, covenants, and conditions
of the Agreement shall remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to Reinsurance
Agreement to be duly executed by their respective officers on the dates shown
below.

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

Samuel H. Pilch

 

 

 

Senior Group Vice President

 

 

 

 

 

 

Date:

    August 2, 2011

 

 

 

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

Samuel H. Pilch

 

 

 

Senior Group Vice President and Controller

 

 

 

 

 

Date:

    August 2, 2011

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

ELIGIBLE AND INELIGIBLE POLICIES

 

 

1.            For the period 11:59 p.m. December 31, 2004 up to, but not
including, 12:01 a.m. January 1, 2008, “Policy” or “Policies” shall mean only
single premium deferred annuities with form number A – DO31(11.99) issued by the
Ceding Company.

 

2.            For the period beginning on 12:01 a.m. January 1, 2008 up to, but
not including, 12:01 a.m. April 1, 2011, “Policy” or “Policies” means all
individual disability policies regardless of form number and single premium
deferred annuities with form number A – DO31(11.99) issued by the Ceding
Company.  Provided, however, that all credit and group disability policies and
certificates issued by the Ceding Company are specifically excluded from the
definition of “Policy” or “Policies”.

 

3.            For the period beginning on 12:01 a.m. April 1, 2011, “Policy” or
“Policies” means group disability policies and certificates with form numbers
listed in Table 1 and all riders issued with such policies, all individual
disability policies regardless of form number, and single premium deferred
annuities with form number A – DO31(11.99) issued by the Ceding Company. 
Provided, however, that all credit disability policies and certificates and all
group disability policies and certificates with policy form numbers not listed
in Table 1 issued by the Ceding Company are specifically excluded from the
definition of “Policy” or “Policies”.

 

Table 1

 

Form Number

 

 

Description

 

GLTD8402C

 

 

Base Policy Form Number

 

GVDIP

 

 

Base Policy Form Number

 

GVDIC

 

 

Base Certificate Form Number

 

 

--------------------------------------------------------------------------------